Citation Nr: 0202253	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  94-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
December 1974, and from July 1980 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing and entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.  He 
subsequently perfected an appeal regarding these issues.

In October 1996, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board.  
A transcript of this hearing has been obtained and associated 
with his VA claims folder.

In December 1996, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed to the extent necessary, and, in 
July 2001, the RO issued a Supplemental Statement of the Case 
(SSOC), in which it continued to deny the veteran's claim of 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  The claims folder was subsequently 
returned to the Board for appellate review.



FINDINGS OF FACT

1.  Service connection is currently in effect for a number of 
disabilities, including loss of use of left foot, which is 
evaluated as 40 percent disabling; the residuals of a 
laminectomy and diskectomy of the lumbar spine, with cauda 
equina syndrome, which is evaluated as 60 percent disabling; 
bladder incontinence, which is evaluated as 20 percent 
disabling; bowel incontinence, which is evaluated as 30 
percent disabling; the residuals of an injury to the right 
arm and thumb, which is evaluated as 10 percent disabling; 
and a right foot disability, which is evaluated as 
noncompensable.

2.  In a January 1994 rating decision, the RO granted a claim 
of entitlement to Dependents' Educational Assistance.  The RO 
explicitly based this grant on a determination that the 
veteran was permanently totally disabled as a result of his 
service-connected disabilities.

3.  The competent and probative evidence of record 
demonstrates that, as a result of his service-connected 
disabilities, the veteran has lost the use of his left lower 
extremities and is precluded from walking without the aid of 
a foot brace and a cane.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met.  38 
U.S.C.A. § 2101 (West 1991); 38 C.F.R. § 3.350, 3.809 (2001).

2.  Entitlement a certificate of eligibility for a special 
home adaptation grant is precluded as a matter of law.  38 
U.S.C.A. § 2101; 38 C.F.R. § 3.809a (2001); Sabonis v. Brown, 
6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reflects that, in December 1992, the veteran 
underwent a VA general medical examination.  It was noted in 
the report of this examination that he had a history of 
chronic low back pain, and that he had been diagnosed with 
cauda equina syndrome.  It was also noted that he had a 
history of urinary and fecal incontinence, and that he was 
wearing a brace on his left lower extremity.  Examination 
revealed left foot drop, with decreased sensory and motor 
function in the left lower extremity.  The VA physician noted 
diagnoses of status post diskectomy; chronic low back pain; 
and status post cauda equina syndrome with urinary and fecal 
incontinence.

A VA general medical examination in August 1993 also revealed 
that the veteran had left foot drop, and that there was 
moderate to marked limitation of motion in his left lower 
extremity.  It was further noted that he wore a foot brace on 
his left heel, and that he was status post laminectomy and 
diskectomy.  The VA physician indicated that the veteran 
experienced incontinence of urine and feces, and that he 
catheterized himself three times a day.

The record reflects that, in January 1994, the RO granted 
service connection for loss of use of left foot, which was 
evaluated as 40 percent disabling under Diagnostic Code 5167; 
for the residuals of a laminectomy and diskectomy of the 
lumbar spine, with cauda equina syndrome, which was evaluated 
as 60 percent disabling under Diagnostic Code 5293; for 
bladder incontinence, which was evaluated as 20 percent 
disabling under Diagnostic Code 7509; and for bowel 
incontinence, which was evaluated as 30 percent disabling 
under Diagnostic Code 7332.  In that decision, the RO also 
granted claims of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities, entitlement to special monthly compensation due 
to loss of use of the left foot, and entitlement to 
automobile and adaptive equipment based on loss of use of the 
left foot.  Service connection was also established for a 
right foot disability, which was evaluated as noncompensable, 
and for the residuals of an injury to the right arm and 
thumb, which was evaluated as 10 percent disabling.  The RO 
also granted entitlement to Dependents' Education Assistance 
on the basis that the veteran was permanently totally 
disabled as a result of his service-connected disabilities.

In April 1994, the veteran filed a claim of entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant.  
He contended that, due to the loss of use of his left foot, 
he was forced to wear a brace and to use a cane in order to 
ambulate.  This claim was denied by the RO in the June 1994 
rating decision.  He was notified of this decision in a June 
1994 letter, which also advised him of the specific criteria 
necessary for establishing entitlement to specially adaptive 
housing and a home adaptation grant.  Thereafter, in July 
1994, he submitted a Notice of Disagreement with that 
decision.  The following month, the RO issued a Statement of 
the Case, and, in September 1994, he responded by submitting 
a Substantive Appeal (VA Form 9).

During his October 1996 hearing, the veteran testified that 
his VA physicians had given him a brace, and that he needed 
it in order to ambulate.  He indicated that he also required 
the use of a cane to walk.  He stated that without his cane 
or brace, he had to either grab hold of furniture or crawl to 
go anywhere.  During this hearing, the veteran also testified 
that his back disability was causing problems in his right 
leg.  He stated that he was experiencing numbness and loss of 
sensation in his right leg, and that he had been told that 
this was caused by a disc impinging on the sciatic nerve.  He 
indicated that he had spoken to physicians about the possible 
use of a wheelchair, but that his mental outlook was such 
that he did not want to use a chair right now.  The veteran 
stated that he was hoping to have his house adapted so that 
he could have bars in the bathroom to assist him in showering 
and other activities, and that he was also interested in 
obtaining a ramp to assist him in getting into and out of the 
house.

As noted in the Introduction section of this decision, this 
case was remanded to the RO in December 1996 for additional 
evidentiary development.  The Board instructed the RO to 
obtain a VA neurological examination, in order to determine 
the severity of the veteran's right lower extremity 
disability, and to inquire as to whether that disability was 
associated with his cauda equina syndrome.  The RO was also 
instructed to inquire as to what degree any disability in his 
right arm limits his ability to grasp or manipulate objects.

In June 1997, the veteran underwent a VA neurological 
examination.  The VA physician noted that the veteran had 
experienced decreased sensation in the anterior aspect of 
both thighs, both feet, and in the lateral aspect of both 
calves.  It was also noted that he experienced left foot 
drop, and that he used a walking stick.  The VA physician 
indicated a diagnosis of status post laminectomy and fusion 
at L4-5, with residual left foot drop; sensory deficits in 
both thighs, both calves, and both feet; and incontinence of 
urine and feces.  The VA physician concluded that all of 
these disabilities were related to the veteran's cauda equina 
syndrome.

Following the June 1997 VA examination, the RO determined 
that not all of the information requested by the Board in the 
December 1996 remand had been furnished.  The veteran was 
therefore provided with another VA neurological examination 
in December 1999.  During the examination, it was noted that 
the veteran wore a left foot brace, which he needed or else 
he would fall.  It was also noted that he used a straight 
cane, and that he was still experiencing bladder and bowel 
incontinence.  He reported experiencing pain in his low back, 
which radiated into his left hip and thigh.  Examination 
revealed that the muscles supplied by the L4-5 distribution 
were markedly week, with foot drop shown.  The veteran also 
reported experiencing fatigue and weakness, but he indicated 
that these symptoms were mainly in his left lower extremity, 
although they did cause additional strain on his back.  The 
veteran indicated that he experienced pain in his elbow due 
to an old injury, but he denied experienced any numbness or 
tingling.  The strength in his right upper extremity was 
found to be good, with full range of motion in the elbow 
passively and 10 degree loss of extension actively.  The VA 
examiner noted a diagnosis of "left foot drop and left lower 
extremity L4-5 dominant distribution sensory deficits and 
status post L4-5 disc surgery and laminotomy with cauda 
equina lesions and cauda equina dominantly sensory bladder 
syndrome."  The VA physician concluded that the veteran's 
left leg disability interfered with his balance to a moderate 
or moderately significant degree, and that he had to wear a 
brace and use a cane.  The VA physician indicated that, 
although the veteran could walk for a short distance with the 
use of a straight cane, he was probably a candidate for a 
wheelchair with manual self-propulsion in order to travel 
longer distances.  The VA physician also concluded that the 
veteran's right arm condition did not interfere with his 
ability to grasp or manipulate objects, but only caused pain 
in the posterior elbow, with the pain affecting the status 
moderately significantly.

Thereafter, in an Examination Worksheet dated in January 
2001, the RO determined that the veteran's recent VA 
examination had still failed to fully address all of the 
questions raised by the Board.  Thus, another neurological VA 
examination was scheduled in February 2001. 

During his February 2001 examination, the veteran reported 
experiencing problems in multiple areas of functioning, 
including his ability to ambulate, his ability to perform 
bowel and bladder functions normally, and his inability for 
perform any type of sexual functioning.  The VA physician 
noted that all phases of his day-to-day life were impaired 
and severely so.  It was noted that he was unable to maintain 
any type of occupational status due to his constant pain, and 
to his inability to walk or maintain a position for a long 
period of time.  The VA physician concluded that his problems 
were severe, intractable, and progressive.  The VA physician 
further determined that he was severely disabled, with an 
inability to perform in any type of meaningful manner.

The following month, the veteran underwent EMG 
(electromyographic) and NCV (nerve conduction velocity) 
studies.  At that time, he denied experiencing any problems 
with his right lower extremity.  EMG findings were found to 
be suggestive of left L4, S1 radiculopathy.  Left superficial 
peroneal and sural sensory distal latencies were within 
normal limits.  It was noted that he had bilateral 4+ 
nonpitting edema.  Peroneal motor proximal latency below the 
fibular head from the anterior tibial were obtained, but left 
tibial motor NCV were not obtained due to severe edema of the 
foot and ankle.  The physician who performed these studies 
noted an impression of residuals of left L4, S1 
radiculopathy.

In the July 2001 SSOC, the RO continued to deny the veteran's 
claim of entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  The RO found that, although 
the veteran had lost the use of his left lower extremity, he 
had not been shown to experience residuals of organic disease 
or injury which so affected the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  
Thereafter, the veteran's claims folder was returned to the 
Board for further review.

Analysis

Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000) (codified as 
amended at 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001)).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, as well as the June 1994 notification letter, the 
Board believes that the veteran has been advised of what the 
evidence must show in order to substantiate his claim for 
specially adapted housing or a special home adaptation grant.  
Therefore, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulation, 38 C.F.R. 
§ 3.159, to inform the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified as amended at 
38 U.S.C. § 5103 (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the claim.  The 
veteran has been provided with numerous medical examinations 
throughout the pendency of this appeal, and neither he nor 
his representative has alluded to any additional information 
or evidence that has not been obtained and which would be 
pertinent to the present claims.  As discussed above, this 
case was remanded by the Board in December 1996, so that the 
RO could provide the veteran with a VA neurological 
examination in order to obtain specific information regarding 
the severity of his disabilities.  It appears that the RO has 
provided the veteran with several VA neurological 
examinations, and that the evidence obtained as a result of 
these examinations is sufficient to warrant a grant of the 
benefit sought on appeal.  Therefore, the Board finds that 
all facts that are relevant to these issues have been 
properly developed, and that no further action is required in 
order to comply with VA's duty to assist under both the VCAA 
and the new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  
Furthermore, as will be discussed in greater detail below, 
the Board is of the opinion that the evidence of record is 
sufficient to warrant a grant of the benefit sought on 
appeal.  Thus, the Board believes that we may proceed with a 
decision on this issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

As discussed in detail above, the veteran is currently 
service-connected for a number of disabilities, including the 
residuals of a laminectomy and diskectomy of the lumbar 
spine, with cauda equina syndrome.  He is also service-
connected for bladder and bowel incontinence, each of which 
apparently developed as a result of his cauda equina 
syndrome.  He is in receipt of special monthly compensation 
for loss of use of the left foot.  In addition, he is also 
service-connected for a right leg disorder and for the 
residuals of an injury to the right arm, although it is 
unclear to what extent his cauda equina syndrome has 
contributed to these disabilities, if at all.

In the present appeal, the veteran is seeking entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing and/or a special home adaptation 
grant.   He essentially contends that his service-connected 
disabilities have rendered him so disabled that he is unable 
to walk without the use of a cane and a left foot brace.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2001).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a.

In this case, the veteran's service-connected disabilities do 
not include loss, or loss of use, of both lower extremities, 
loss of use of an upper extremity, or blindness in both eyes.  
As discussed by the Board in our December 1996 remand, the 
record does show that veteran has reported experiencing a 
variety of symptoms in his right leg and right elbow.  
However, recent VA examination has revealed that, while he 
does apparently experience some impairment in his right upper 
extremity, and possibly in his right lower extremity as well, 
he has not loss the use of either of these extremities.  
Thus, the only basis on which the veteran may qualify for 
entitlement to assistance in acquiring specially adapted 
housing is if it were shown that he has lost the use of his 
left lower extremity due to a service-connected disability, 
and that he experiences residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  

As noted above, the record shows that service connection has 
been established for the loss of use of the veteran's left 
foot, due to cauda equina syndrome, and that this disability 
has been evaluated as 40 percent disabling.  Thus, as 
explained by the RO in the July 2001 SSOC, the outcome of 
this appeal appears to rest upon the question whether the 
veteran's cauda equina syndrome so affects his functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  Having 
reviewed the complete record in this case, and for the 
reasons and bases set forth below, the Board finds that the 
competent and probative evidence supports the veteran's claim 
that he is precluded from walking without the aid of a cane 
and a left foot brace.  

In reviewing the veteran's claims folder, the Board found the 
most probative evidence of record to be the report of his 
December 1999 VA examination, in which the VA examiner 
specifically concluded that the veteran's left foot 
disability interfered with his balance to a moderate or 
moderately significant degree, and rendered him unable to 
walk without the use of a left foot brace and a cane.  The VA 
examiner also suggested that, although the veteran was able 
to walk short distances with the assistance of a cane and 
foot brace, he was probably a candidate for a wheelchair in 
order to assist him in traveling long distances.  

The Board believes the conclusions of the December 1999 VA 
examiner to be consistent with those of the February 2001 VA 
examiner, who noted that the veteran was unable to walk or to 
even maintain a position for a long period of time without 
assistance.  In fact, the February 2001 VA examiner also 
specifically concluded that the veteran was unable to perform 
many activities of daily living due to his disabilities, and 
that his overall condition was "severe, intractable, and 
progressive."

In light of the aforementioned evidence, the Board believes 
that the veteran has been shown to have lost the use of one 
of his lower extremities, and that he has been shown to 
require a cane and a left foot brace in order to ambulate.  
His need for these devices has been noted during several VA 
examinations, and appears to be well-established in the 
record.  Therefore, the Board believes that entitlement to 
special adaptive housing is warranted, based upon veteran's 
loss of use of his left lower extremity, and his inability to 
walk without the aid of a cane and a left foot brace.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  Thus, the benefit 
sought on appeal is granted.

As alluded to above, entitlement to a special home adaptation 
grant is not warranted because none of the veteran's service-
connected disabilities are manifested by loss of use of an 
upper extremity or by blindness in both eyes.  Moreover, 
because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. § 
3.809a.  The Court has held that "where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim of entitlement to a special home adaptation 
grant must be denied as a matter of law.  







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation is denied as a matter of 
law.




		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

 

